DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1-8, 10, 12, 14-17 are amended in the reply filed on 06/14/2022; claims 21-22 are added.
After further consideration, Examiner has revised the 112 (f) interpretations and the terms are now interpreted under BRI and not under 112 (f). Examiner has issued 112 (a) rejections, and encourages Applicant to change the amended terms back to their original format (except chuck, which is supported). Examiner will interpret as the original terms (and under BRI). 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Yamaguchi in addition to previously applied references.
 Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Embedment member in claims 1-22.
First embedment member in claims 1-22.
Second embedment member in claims 1-22.
Plate-like member in claims 1-22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 1 is objected to because of the following informalities:  “said the back surface of the chuck;” should be “the back surface of the chuck.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, 14-15, 18, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and subsequent dependent claims) recites “a post…”, “a shaft…” in the claim. The aforementioned terms are not disclosed in the specification, and it is suggested the original terms be used instead. 
Claims 1-5, 8-9, 14-15, 18, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the first embedment member and the second embedment member are arranged so as to not to abut the joint face.” This limitation is not supported because in at least figures 5C, shown is at least of one of the first embedment member and the second embedment member being arranged so as to abut the joint face. Additionally, the above limitation appears to stating the opposite of the crux of the invention. Appropriate clarification is requested. 
Claims 6, 10-11, 16, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and subsequent dependent claims) recites “a post…”, “a shaft…” in the claim. The aforementioned terms are not disclosed in the specification, and it is suggested the original terms be used instead. 
Claims 6, 10-11, 16, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the first embedment member and the second embedment member are arranged so as to not to abut the joint face.” This limitation is not supported because in at least figures 5C, shown is at least of one of the first embedment member and the second embedment member being arranged so as to abut the joint face. Additionally, the above limitation appears to stating the opposite of the crux of the invention. Appropriate clarification is requested. 
Claims 7, 12-13, 17, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and subsequent dependent claims) recites “a post…”, “a shaft…” in the claim. The aforementioned terms are not disclosed in the specification, and it is suggested the original terms be used instead. 
Claims 7, 12-13, 17, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the first embedment member and the second embedment member are arranged so as to not to abut the joint face.” This limitation is not supported because in at least figures 5C, shown is at least of one of the first embedment member and the second embedment member being arranged so as to abut the joint face. Additionally, the above limitation appears to stating the opposite of the crux of the invention. Appropriate clarification is requested. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 14-15, 18, 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the first embedment member and the second embedment member are arranged so as to not to abut the joint face" in the claim. It is unclear how the two members are arranged not to abut the joint face, when in at least figure 5C, at least of one of the first embedment member and the second embedment member being arranged so as to abut the joint face. Additionally, the above limitation appears to stating the opposite of the crux of the invention which is to be able to misalign due to thermal expansion, where shear stress is applied leading to abutting the joint face. Examiner interprets as “wherein the first embedment member and the second embedment member are arranged so as to abut the joint face.” Appropriate clarification is requested. 
Claims 6, 10-11, 16, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the first embedment member and the second embedment member are arranged so as to not to abut the joint face" in the claim. It is unclear how the two members are arranged not to abut the joint face, when in at least figure 5C, at least of one of the first embedment member and the second embedment member being arranged so as to abut the joint face. Additionally, the above limitation appears to stating the opposite of the crux of the invention which is to be able to misalign due to thermal expansion, where shear stress is applied leading to abutting the joint face. Examiner interprets as “wherein the first embedment member and the second embedment member are arranged so as to abut the joint face.” Appropriate clarification is requested. 
Claims 7, 12-13, 17, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein the first embedment member and the second embedment member are arranged so as to not to abut the joint face" in the claim. It is unclear how the two members are arranged not to abut the joint face, when in at least figure 5C, at least of one of the first embedment member and the second embedment member being arranged so as to abut the joint face. Additionally, the above limitation appears to stating the opposite of the crux of the invention which is to be able to misalign due to thermal expansion, where shear stress is applied leading to abutting the joint face. Examiner interprets as “wherein the first embedment member and the second embedment member are arranged so as to abut the joint face.” Appropriate clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0352568 to Cho. 
Claim 1: Cho discloses a plasma processing apparatus comprising: a mounting stage (128 [pedestal], Fig. 7) including a plate-like member (208 [top plate/dielectric puck], Fig. 4), which has a mounting surface (top surface of 208), on which an object (“workpiece” not shown, para. [0024]) to be processed is mounted, and a back surface (bottom surface of 208) provided on a side opposite to the mounting surface (top of 208), and in which a first hole (hole below 250) penetrating through the mounting surface and the back surface is formed (see Fig. 4), and a base (220 [cooling plate]) which has a supporting surface (top of 220) supporting the plate-like member (208) and in which a second hole (hole encompassing 242) penetrating through the supporting surface (top of 220) and communicating with the first hole is formed (see Fig. 4); and an embedment member (246/242) disposed inside the first hole (hole below 250) and the second hole (hole encompassing 242) and including a first embedment member (246 [second porous plug]) being disposed inside the first hole (hole below 250) and a second embedment member (242 [first porous plug]) being disposed inside the second hole (hole encompassing 242),
wherein the first embedment member (246) and the second embedment member (242) are not mutually fixed at an interfacial boundary between a part of the first hole formed on the back surface of the plate-like member and a part of the second hole formed on the supporting surface of the base (interpreting “not mutually fixed at an interfacial boundary” as not contacting each other, see Fig. 4 where they are not contacting each other), wherein the first embedment member (246) has a portion (248 [base]) having a wider width at a lower end than an upper end (see Fig. 4), and wherein an entirety of the portion (248) having the wider width at the lower end of the first embedment member (246) is positioned above a horizontally upper end surface of the second embedment member (242, see Fig. 4).
Cho discloses the back surface of the plate-like member (bottom of 208, Fig. 4, Cho) and the supporting surface of the base (top of 220) forming a joint face (252 [adhesive]), wherein the first embedment member (246) and the second embedment member (242) are interpreted to be arranged so as to abut the joint face (252).
Claim 2: Cho discloses the plasma processing apparatus, wherein the first embedment member (246, Fig. 4, Cho) and the second embedment member (242) are considered capable to be formed to provide a heat transfer gas path inside the first hole and the second hole, respectively (see para. [0024, 0029-0030].
Claim 3: Cho does not explicitly disclose wherein a recess is formed at a peripheral edge of an upper end portion of the second embedment member. Yet Cho teaches that the second embedment member (242, Fig. 4) my take any desired shape for the purpose of depending on the desired gas flow and the direction and propagation of the gas flow (para. [0030]). It is also noted that steps can be formed into the first embedment member and changed as necessary (para. [0029]), and both members are plugs (embedment members). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of shape which includes steps (recesses) as taught by Cho with motivation to depend on the desired gas flow and the direction and propagation of the gas flow.
Claim 4: Cho discloses wherein a thickness of the first embedment member (246, Fig. 4, Cho) appears to be equal to or smaller than a thickness of the plate-like member (208, see Fig. 4).
Claim 5: Cho discloses wherein the first embedment member (246, Fig. 4, Cho) is in any one of a shape of a protrusion (see Fig. 4), a shape where a width of a portion increases as the portion approaches a lower end, a shape where a portion having a widest width is positioned between an upper end and the lower end, and a shape where a portion having a narrowest width is positioned between the upper end and the lower end.
Claim 8: Cho discloses wherein a maximum outer width of the first embedment member (max outer width of 246, Fig. 4, Cho) appears to be substantially same as a maximum outer width of the second embedment member (242), respectively (see para. [0029] where 248 can be same size as 242). 
Claim 9: Cho discloses wherein a maximum inner width of the first hole is substantially same as a maximum inner width of the second hole (see para. [0029] and claim 8, where the plugs fill the respective holes, and also can have equal widths), respectively.
Claim 14: Cho discloses wherein an entirety of an interface caused by contacting between the first embedment member (246, Fig. 4, Cho) and the second embedment member (242) and an entirety of the interfacial boundary between the part of the first hole (bottom of hole below 250) and the part of the second hole (top of hole encompassing 242) are laid out (as 254, see Fig. 4).
Claim 15: Cho discloses wherein the first embedment member (246, Fig. 4, Cho) and the second embedment member (242) appear have substantially same maximum widths (see para. [0029] can have equal widths). 
Claim 18: Cho discloses the first hole (hole below 250, Fig. 4, Cho) and the second hole (hole encompassing 242) have substantially same maximum widths (see para. [0029] and claim 8, where the plugs fill the respective holes, and also can have equal widths).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claims 1-5, 8-9, 14-15, 18 above, and further in view of US 20140202635 to Yamaguchi.
Claims 21-22: Cho does not disclose (claim 21) wherein the first embedment member and the second embedment member are in contact with each other; (claim 22) wherein the first embedment member has a diameter that is smaller than a diameter of the first hole and the second embedment member has a diameter that is smaller than a diameter of the second hole so that the first embedment member and the second embedment member form a heat transfer gas path inside the first hole and the second hole.
Yamaguchi discloses (claim 21) wherein the first embedment member (202b [spacer end portion], Fig. 4A) and the second embedment member (202a [spacer main body]) are in contact with each other (see para. [0054]) for the purpose of integrating them (para. [0054]); (claim 22) wherein the first embedment member (202b) has a diameter (inner diameter) that is smaller than a diameter (inner diameter) of the first hole (317 [first gas hole]) and the second embedment member (202a) has a diameter (inner diameter) that is smaller than a diameter (inner diameter) of the second hole (318) so that the first embedment member (202b) and the second embedment member (202a) form a heat transfer gas path inside the first hole and the second hole (see para. [0046]) for the purpose of increasing flow speed of the heat transfer gas thus avoiding abnormal discharge (para. [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the contact and diameter requirements as taught by Yamaguchi with motivation to integrate them and/or increase flow speed of the heat transfer gas thus avoiding abnormal discharge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180158711 discloses a similar invention by the assignee (Fig. 16 A-16B). US 20200335384 discloses a similar invention by the assignee (Fig. 4B). US 10896837 discloses a plug (203, Fig. 7) with sleeve (706) below it (Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718